Dismissed and Memorandum Opinion filed October 20, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00552-CV

             IN THE INTEREST OF E.E.B AND J.E.B., Children


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-36413

                 MEMORANDUM                       OPINION


      This is an appeal from a judgment signed March 27, 2015. The notice of
appeal was filed June 25, 2015. Appellant filed an affidavit to proceed without
advance payment of costs on appeal. On July 22, 2015, the trial court signed an
order sustaining a contest to appellant’s claim of indigence. Appellant did not file a
motion challenging the trial court’s order. See Tex. R. App. P. 20.1(j)(2). On
August 18, 2015, appellant was ordered to pay the filing fee on or before
September 2, 2015. On that date, appellant filed a motion to abate and remand this
appeal to the trial court for an out-of-time challenge to the trial court’s order
sustaining the contest. The record of the hearing on the contest reflects appellant
was present at the hearing when the trial court sustained the contest. The motion to
abate was denied and on September 22, 2015, this court ordered appellant to pay
the appellate filing fee on or before October 2, 2015, or the appeal would be
dismissed.

      Appellant has not paid the appellate filing fee. Accordingly, the appeal is
ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of
case because appellant has failed to comply with notice from clerk requiring
response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Jamison, McCally and Wise.




                                          2